Citation Nr: 1113839	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  08-20 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to reimbursement or payment by the Department of Veterans Affairs for the cost of unauthorized medical expenses for treatment from June 16, 2007 to June 24, 2007 at Wilson Memorial Hospital. 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The Veteran had active service from December 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from administrative decisions of the Department of Veterans Affairs (VA) Medical Center (MC) in Canandaigua, New York.

In July 2009, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal was previously before the Board in September 2009, when it was remanded for additional development.  It was returned to the Board in December 2009, at which time the Board allowed a portion of the Veteran's claim, but denied that portion of his claim described in the issue currently on appeal.  

The Veteran appealed the Board's December 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Court vacated that portion of the Board's decision that denied the Veteran's claim, and remanded it to the Board for action consistent with what was outlined in a Joint Motion for Partial Remand.  It has now been returned to the Board for additional consideration in light of the Court decision and the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to reimbursement for medical expenses incurred at a private facility in Binghamton, New York, from June 16, 2007 to June 24, 2007.  He notes that he underwent cardiac catheterization at the VA medical facility in Syracuse, New York, shortly before he received his care at the private facility.  He was informed by the Syracuse VAMC that he would need bypass surgery and that the surgery would be scheduled and performed at the VA facility in Buffalo, New York.  The Veteran argues that he should not have released from the Syracuse VAMC and that when he was released, he should have been provided with more information as to when he would be scheduled for the bypass surgery in Buffalo.  

Following his release from the Syracuse VAMC, the Veteran states that he experienced chest pains within a few days of returning home to Binghamton, which required emergency treatment at a local hospital.  He argues that he then underwent bypass surgery, and that this surgery had to be performed immediately to save his life.  The Veteran appears to believe that as the VA was aware of this surgery and forwarded his medical records to the private facility, this constituted authorization.  Finally, he argues that at no time during the period in question did his medical condition improve or stabilize to such an extent that he could have been transferred to a VA facility for continuation of his treatment, or to such an extent that he could have reported on his own to a VA facility for continuation of his treatment.  

The Board's December 2009 decision allowed reimbursement for unauthorized medical treatment from Wilson Memorial Hospital on June 15, 2007 on the basis that the treatment was for an emergency.  However, reimbursement for the period beyond June 15, 2007 was denied on the basis that the emergency had ended, and the Veteran could have been transferred to a VA facility for the bypass surgery to be performed.  

The Joint Motion notes that the pertinent VA regulation in effect at that time provides that for the purposes of payment or reimbursement of the expense of emergency hospital care or medical services not previously authorized, an emergency shall be deemed to have ended at that point when a VA physician has determined that, based on sound medical judgment, a Veteran who received emergency hospital care could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability, or a Veteran who received emergency medical services could have reported to a VA medical center for continuation of treatment for the disability.  From this point on, no additional care in a non-VA facility will be approved for payment by VA.  See 38 C.F.R. § 17.121 (2006).  

The Joint Motion further notes that a determination from a VA physician as to when the Veteran's emergency had ended does not appear to be of record.  Therefore, the Board finds that the Veteran's claims folder should be forwarded to a VA physician in order to obtain an opinion as to if or when the Veteran's medical emergency ended between June 15, 2007, and June 24, 2007.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to a VA cardiologist at a facility other than Canandaigua, Buffalo, or Syracuse, New York.  For the sake of this opinion, it should be assumed that the Veteran was admitted to Wilson Memorial Hospital for treatment for a medical emergency on June 15, 2007.  The physician should review the records of the Veteran's treatment from June 15, 2007 to June 24, 2007 at Wilson Memorial Hospital, as well as any other private or VA medical records that the physician deems to be relevant.  Afterwards, please express the following opinions:

a) Is it as likely as not that the Veteran could have been safely transferred from Wilson Memorial Hospital to a VA medical center for continuation of treatment for his cardiac condition at any date from June 15, 2007 to June 24, 2007?  If so, what was the earliest date he could have been so transferred? 

b) Is it as likely as not that the Veteran could have been allowed to report on his own to a VA medical center for continuation of treatment for his cardiac condition at any date from June 15, 2007 to June 24, 2007?  If so, what was the earliest date he could have so reported?

The reasons and bases for these opinions should be identified and discussed.  If the physician is unable to provide the requested opinion without resort to speculation, the reasons and bases for that opinion should be provided, and any missing evidence required to render the requested opinions should be identified.  

2.  After the development requested above has been completed to the extent possible, review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


